NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0383n.06
                             Filed: May 11, 2005

                                         04-3733

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


JAMES L. SZARKA,                             )
                                             )
       Plaintiff-Appellant,                  )
                                             )
v.                                           )   ON APPEAL FROM THE UNITED
                                             )   STATES DISTRICT COURT FOR THE
OHIO TRANSMISSION CORPORATION,               )   SOUTHERN DISTRICT OF OHIO
                                             )
       Defendant-Appellee.                   )




       Before: GUY, DAUGHTREY, and GIBBONS, Circuit Judges.


       PER CURIAM. The plaintiff, James Szarka, appeals from the district court’s grant

of summary judgment to defendant Ohio Transmission Corp., which is the plaintiff’s former

employer, in this action brought by the plaintiff under the Age Discrimination in Employment

Act, 29 U.S.C. §§ 621 et seq. Szarka had worked for Ohio Transmission for 26 years prior

to his discharge in 1999, at age 55. The termination came after a series of increasingly

poor performance evaluations that Szarka received following a company restructuring in

1997 and his appointment to a new position with management responsibilities over a larger

segment of the business. The district court found that although the plaintiff may have made

out a prima facie case of age discrimination, he had failed to show that his employer’s

legitimate non-discriminatory reason for terminating him was pretextual.
04-3733


       We conclude that the district court was correct in reaching this conclusion.

Moreover, we find no abuse of discretion in connection with the court’s decisions to limit

discovery of employee files to those of “comparables” and to require a showing that

broader discovery requests bore some relevance to disputed issues.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaint. Because the reasons why judgment should be entered for the defendant

have been fully articulated by the district court, the issuance of a detailed opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the district court upon the reasoning set out by that court in its

memorandum opinion and order dated January 26, 2004.




                                             -2-